10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

Case 2:19-cr-00055-.]CI\/|-CWH Document 4 Filed 03/11/19 Page 1 of 4

 

___ FF LED ___
___ENTERED __R§§$é`§€~

S
coUNSEL/PARHES oF RECDRD

   
    

NICHOLAS A. TRUTAN[CH
United States Attomey

District of Nevada MAH 1 1 2019
Nevada Bar No. 13644
DAN[EL R. SCI-IIESS

 

 

 

Assistant United States Attorney CLERK US DISTR|CT COURT
Nevada Bar No. 5483 By_, D'SWCT OF NEVADA

333 Las Vegas Boulevard, Suite 5000 "'__"_-__ DEPUTY
Las Vegas, Nevada 89101

(702) 388-6336

dan.schiess@usdoj.gov

Representing the United Stcztes ofAmen‘ca

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

United States of Ame!ica,
CASE NO. 2:19-cr-00055-JCM-CWH
Plainriif,

V. Criminal Ioformation

Wire Fraud, 18 U.S.c. § 1343
Kelvin Atkinson,

Defendant.

 

 

 

The United States Attorney for the District of Nevada charges that:

At all times material to this Information:

INTRODUCTIC)N

1. Nevada law requires each elected official and candidate running for office to
file Contribution and Expense Reports (“C&E Reports”) detailing the campaign’s
contributions and expenses. NRS 294A. 120 and 294A.200. During an election Yea.r,
candidates must file periodic C&E Reports, and elected officials must file annual C&E
Reports during non-election years. Id. The Nevada Secretary of State’s office posts the C&E
Reports on its public Website.

2. Candidates and elected ochials must file the C&E Reports on]jne through the

Nevada Secretary of State’s database using a unique username and password. Candidates

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-cr-00055-.]CI\/|-CWH Document 4 Filed 03/11/19 Page 2 of 4

and elected officials must affirm under oath that the information in the C&E Reports is true
and accurate. They must also acknowledge they understand that they could be criminally
prosecuted for knowingly making false statements on their C&E Reports.

3. Defendant Kelvin Atkinson serves as a Nevada State Senator representing
District 4. He was elected to the Nevada State Senate in November 2012, having previously
served in the Nevada State Assembly since Novernber 2002.

4. From 2010 to early 2018, defendant Atkinson filed eighteen C&E Reports
covering the period of January l, 2010, through December 31, 2017. Defendant Atkinson
aHirmed on each Report that the information in the Reports was true and correct, and he
acknowledged that he understood that he could be prosecuted for making false statements

COUNT ONE
Wire Fraud

5. The allegations set forth in paragraphs one through four of this lnformation
are incorporated herein as if set forth in fu]l.

6. F rom at least as early as January 1, 2010, to on or about December 31 , 2017,
defendant Atkinson devised and intended to devise a scheme and artifice to defraud and for
obtaining money and property by means of materially false and fraudulent pretenses,
representations and promises, and material omissions The objective of scheme and artifice
was for defendant Atkinson to falsely and fraudulently induce donors to contribute to his
campaign by claiming that he would use the donations for legitimate campaign purposes,
knowing that he would instead use donations for his personal use. Defendant Atlcinson
knew it was a violation of state law to use campaign contributions for personal use and not

for legitimate campaign purposes See Nevada Revised Statute 294A. 160.1.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-cr-00055-.]CI\/|-CWH Document 4 Filed 03/11/19 Page 3 of 4

Defendant Atkinson used campaign contributions for his personal use and not for
legitimate campaign purposes.

7. lt was part of the scheme and artifice that defendant Atkinson committed the
acts set forth below.

8. Between January l, 2010, and December 31, 2017, defendant Atkinson
deposited $1,206,166.72 into his campaign bank account (“Campaign Account”). During
that period, he reported on his C&E Reports that he had received $l,113,066.96 in
contributions During that same period, he commingled funds in his Campaign Account,
knowing state law prohibited commingling The commingling likely included $80,234.09 in
personal funds, the difference between his deposits and reported contributions

9. During the same period, defendant Atkinson withdrew $1,218,212.38 from
his Campaign Account while reporting only $764,268.03 in campaign expenses The
difference between the withdrawals and reported expenses is $453,944.35. Defendant
Atkinson did not report this amount as campaign expenses

10. Defendant Atkinson used at least $249,900 of the unreported Withdrawals on
personal expenses and not for legitimate campaign purposes. Of those funds, defendant
Atkinson used at least $100,000 to make personal credit card payments, at least $75,000 to
open and operate a Las Vegas night club, at least $20,000 to lease a 2018 Jaguar automobile,
and around $8,600 to repay a personal loan, among other illegal purposes.

Defendant Atkinson misrepresented to campaign donors that he would use their

donations for lawful purposes.

ll. Defendant Atkinson made materially false and fraudulent representations and

omissions to potential campaign donors that caused them to donate to his campaigns

 

10
ll
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:19-cr-00055-.]CI\/|-CWH Document 4 Filed 03/11/19 Page 4 of 4

Through his false representations and omissions, defendant Atkinson misled donors to
believe he would use their contributions for lawful campaign purposes, when he knew he
Would use some contributions for his personal expenses and not for legitimate campaign
purposes Defendant Atkinson’s C&E Reports reflect that from January l, 2010, to
December 31, 2017, he received 848 contributions from individuals and businesses
Defendant Atkinson knew that donors would not have contributed to his campaigns had
they known he intended to use - and was using - donations for unlawful purposes

Defendant Atlcinson used interstate Wire communications for purpose of

executing his scheme.

12. On or about September 18, 2017, in the State and Dist:rict of Nevada, for
purpose of executing the scheme and artifice, defendant Atkinson transmitted and cause to
be transmitted by means of wire communication in interstate commerce, writings, signs,
signals, and sounds, that is, defendant Atkinson made a payment from campaign funds to
American Express using American Express’s electronic bill pay system, a wire
communication that originated in Nevada and terminated in Arizona, to pay part of the
charges he incurred leasing the 2018 Jaguar automobile

All in violation of Title 18, United States Code, Section 1343.

i
DATED this _'fjjday of March, 2019.

NICHA§E§L AS A. TRUTAN

Unite W

1b1 R. Schiess '¢!
Assistant United Stat Attomey

 

5\

 

